PETROPLUS, JUDGE:
The claim in the amount of $122.06, was submitted upon the pleadings and agreed stipulation of facts, which briefly are as follows:
Catherine M. Belcastro on August 21, 1972, while driving her automobile over a public highway in a work area, where employees of the respondent were engaged in road work, was directed by an employee of the West Virginia Department of Highways to pass. The respondent was engaged in paving a public road near Morgan-town, West Virginia, and a dump truck loaded with asphalt was parked off the left side of the road. A flagman directed the claimant to proceed, and as she started forward respondent’s agent threw a shovel full of asphalt against her car striking the hood, windows, and left side thereof. The damage was repaired by a body shop in Clarks-burg, West Virginia, at a cost of $122.06. The Monongalia County Maintenance Superintendent in his report admitted that the asphalt of hot mix was accordingly thrown against the claimant’s automobile.
It is the finding of the Court from the pleadings and stipulations that the respondent failed to exercise ordinary care under the circumstances, and an award is made to the claimant in the amount of $122.06.
Claim allowed in the amount of $122.06.